Citation Nr: 0324815	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  99-01 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for right wrist 
chronic synovitis with median and ulnar nerve irritation, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased evaluation for left wrist 
chronic synovitis with median and ulnar nerve irritation, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from July 1988 to March 
1989 and from May 1989 to June 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied increased (compensable) 
evaluations for service-connected ganglion cysts of both 
wrists.  In a February 2003 rating decision, the RO 
discontinued the noncompensable evaluation assigned to the 
service-connected ganglion cysts of both wrists, and assigned 
separate ten percent evaluations to chronic synovitis with 
medial and ulnar nerve irritation of both wrists, effective 
April 8, 1998.  Therefore, the issues have been framed as 
those listed on the front page of this decision.  


REMAND

Additional evidence has been associated with the claims file 
since certification of the appeal to the Board.  The RO has 
not had the opportunity to readjudicate the issues on appeal 
with consideration of this additional evidence.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  Further, in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 
38 C.F.R. § 19.9(a)(2) (2002) is inconsistent with 38 
U.S.C.A. § 7104(a) (West 2002) because it denies an appellant 
a "review on appeal" when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration.  As the RO has not yet initially 
considered the additional evidence, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See 38 U.S.C.A. § 7104(a) 
(West 2002); Bernard v. Brown, supra.



Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should readjudicate the issues on 
appeal with consideration of all 
additional evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If the 
determination of any issue on appeal 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and given an appropriate period of time 
in which to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




